Citation Nr: 1127962	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to February 1985 and from October 1990 to May 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2009, the Veteran testified before a hearing officer at the RO.  A transcript of this hearing is of record.  

The November 2007 statement of the case (SOC) also addressed the issues of entitlement to initial increased ratings for left and right knee chondromalacia patella.  At the time of the June 2009 hearing, the Veteran was also pursuing claims for entitlement to service connection for leg problems and a total disability rating due to individual employability resulting from service-connected disability (TDIU).  These claims were all withdrawn in a June 2009 hearing and are not before the Board.  


FINDING OF FACT

A chronic low back disability was not present during service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSION OF LAW

A chronic low back disability was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a low back disability as it was incurred during his second period of active duty service in 1991.  During the June 2009 hearing, he testified that he initially injured his back in Germany while loading a large piece of artillery.  Statements from the Veteran throughout the claims period have similarly attributed his back disability to working on 109 howitzers during service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service records document one complaint of low back pain in March 1991.  At that time, the Veteran reported a two week history of back pain since an injury at work.  He was treated with a heating pad and a heat rub.  No diagnosis was rendered.  The Veteran's spine was normal at the April 1991 separation examination and he denied a history of recurrent back pain on the accompanying report of medical history. 

The post-service medical record establishes the presence of a current low back disability.  The Veteran was diagnosed with a lumbosacral strain by the February 2007 VA examiner and has undergone treatment for chronic musculoskeletal back pain at the Durham VA Medical Center (VAMC).  In addition, service records document treatment for a low back injury in March 1991.  The Board therefore finds that the first two elements of service connection-a current disability and in-service injury-are demonstrated.  

The Veteran has also reported a continuity of symptoms since service.  The history he has provided is that he injured his back during service in 1991 and has experienced symptoms of back pain since that time.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history is not credible.  While he stated that he has experienced back pain since his initial injury during service, he specifically denied recurrent low back pain during the April 1991 separation examination.  Furthermore, prior to receipt of his claim for benefits in August 2006, the Veteran never reported the incurrence of a low back injury during service to his health care providers.  In fact, all of his treatment for low back pain prior to 2006 was attributed to a work injury in June 2009 that caused cervical and lumbosacral strains.  The Board also notes that the earliest medical evidence of back pain dates from June 1999, eight years after the Veteran's discharge from service, and after the civilian work injury.  The Board finds that the Veteran's statements and history provided in connection with contemporaneous medical treatment, such as during service and following his work injury, are more credible than statements made for compensation purposes years after his separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The record also contains no competent medical evidence of a nexus between the Veteran's current disability and his active duty service.  The only medical opinion of record, that of the February 2007 VA examiner, weighs against the claim.  After examining the Veteran and reviewing the claims folder, the February 2007 VA examiner found that the Veteran had an isolated episode of back pain during service, but his current pain was more likely than not due to his civilian occupation as a welder and concurrent injury.  While several of the Veteran's VA and private physicians have noted his history of back pain since service, evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment, does not constitute 'competent medical evidence.'"  Leshore v. Brown, 8 Vet. App. 406, 410 (1995).  The Board has also determined that the Veteran's history of continuous symptoms since service is not credible.  

The Board has considered the testimony of the Veteran connecting his low back disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of low back pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was several years after his separation from service.  In addition, there is no competent medical evidence that the Veteran's lumbosacral strain is related to his active duty.  In fact, the only medical opinion of record, that of the February 2007 VA examination, weighs against the claim.  The Board has considered the Veteran's reported continuity of symptomatology, but has found these reports not credible and concludes that the weight of the evidence is against a nexus between the current back disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied. 38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the December 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Board notes that the Veteran's complete service records are not included in the claims folder; only records from the Veteran's second period of active duty from October 1990 to May 1991 are of record.  However, as the Veteran's contends that his low back disability was incurred in 1991 during his second period of service, the Board finds that he is not prejudiced by the lack of service records during his first period of service.  In any event, the Board is aware that in situations where complete service records are not available, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Additionally, the Veteran was provided a proper VA examination in response to his claim in February 2007.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a low back disability is denied. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


